Exhibit 10.1

FIFTH AMENDMENT TO CREDIT AGREEMENT

THIS AGREEMENT is made on May 30, 2009.

BETWEEN:

DALEA PARTNERS, LP.,

as Lender

AND:

TRANSATLANTIC PETROLEUM CORP.,

as Borrower

WHEREAS:

 

A. The parties hereto entered into a credit agreement made as of November 28,
2008 (the “Credit Agreement”) wherein the Lender agreed to establish the Loan in
favor of the Borrower;

 

B. The parties hereto entered into a First Amendment to Credit Agreement
effective January 21, 2009;

 

C. The parties hereto entered into a Second Amendment to Credit Agreement
effective February 4, 2009;

 

D. The parties hereto entered into a Third Amendment to Credit Agreement
effective February 11, 2009;

 

E. The parties hereto entered into a Fourth Amendment to Credit Agreement
effective April 1, 2009;

 

F. The parties hereto have agreed to further amend the Credit Agreement, as
herein set out.

NOW THEREFORE THIS AGREEMENT WITNESSES THAT in consideration of the premises and
of other good and valuable consideration (the receipt whereof is hereby
acknowledged), the parties hereto agree as follows:

 

1. Unless otherwise defined herein or unless the context otherwise requires,
defined words and terms used in the Credit Agreement shall have the same
meanings when used herein.

 

2. The Credit Agreement shall be and is hereby modified as follows:

 

  (a) Paragraph 1(g) (“Commitment Termination Date”) shall be amended by
replacing May 30, 2009” with “June 30, 2009”;

 

3. The Credit Agreement, together with all terms, covenants and conditions
thereof as hereby supplemented and amended, will be and continue to be in full
force and effect.



--------------------------------------------------------------------------------

4. This agreement and everything herein contained will enure to the benefit of
and be binding on the Borrower and the Lender and their respective successors
and assigns.

 

5. This agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original and all of which taken together shall be
deemed to constitute one and the same instrument, and it shall not be necessary
in making proof of this agreement to produce or account for more than one such
counterpart. Delivery of an executed signature page of this agreement by
facsimile transmission or by e-mail in pdf format shall be effective as delivery
of a manually executed counterpart hereof.

 

6. The amendment to the Credit Agreement set forth herein shall be and be deemed
to be effective as of and from May 30, 2009.

IN WITNESS WHEREOF the parties hereto have executed this agreement on May 30,
2009.

 

The Borrower:     The Lender: TRANSATLANTIC PETROLEUM CORP.     DALEA PARTNERS,
LP. Per:  

/s/ Jeffrey S. Mecom

    Per:  

/s/ Matthew McCann

  Authorized Signatory       Authorized Signatory

 

- 2 -